 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                    CASE NO. 2:18-CR-00057-JAM
12                                  Plaintiff,    STIPULATION REGARDING EXCLUDABLE
                                                  TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                   ACT; FINDINGS AND ORDER
14   JOSE GREGORIO LUNA,                          DATE: January 22, 2019
                                                  TIME: 9:15 a.m.
15                                  Defendant.    COURT: Hon. John A. Mendez
16

17                                            STIPULATION

18         Plaintiff United States of America, by and through its counsel of record, and

19 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:

20         1.     By previous order, this matter was set for status on January 22, 2019.

21         2.     By this stipulation, the defendant now moves to continue the status

22 conference until March 26, 2019, and to exclude time between January 22, 2019, and

23 March 26, 2019, under Local Code T4.

24         3.     The parties agree and stipulate, and request that the Court find the

25 following:

26                a)      The government has represented that the discovery associated with

27         this case includes law enforcement reports, photographs, and audio recordings. All

28         of this discovery has been either produced directly to counsel and/or made available


      STIPULATION REGARDING EXCLUDABLE TIME        1
      PERIODS UNDER SPEEDY TRIAL ACT
1         for inspection and copying.

2                b)      Counsel for defendant desires additional time review the discovery,

3         meet with her client to review the charges, evidence, and defense strategy, conduct

4         investigation, and otherwise prepare for trial.

5                c)      On September 11, 2018, the parties discussed several issues related to

6         the case, including additional investigation that the defense was conducting.

7                d)      On October 31, 2018, the parties conferred regarding the status of the

8         case. Defense counsel requested additional follow up discovery from the United

9         States. The United States does not have all of the requested information but will be

10        endeavoring to get all of the requested information. Defense counsel will need time

11        to review and evaluate the additional discovery produced by the United States.

12               e)      On January 14, 2019, the parties conferred regarding the status of the

13        case. Defense counsel relayed that, in addition to her discussions and review of

14        evidence with the defendant, she is currently researching the potential impact of

15        the recently-passed First Step Act.

16               f)      Counsel for defendant believes that failure to grant the above-

17        requested continuance would deny her the reasonable time necessary for effective

18        preparation, taking into account the exercise of due diligence.

19               g)      The government does not object to the continuance.

20               h)      Based on the above-stated findings, the ends of justice served by

21        continuing the case as requested outweigh the interest of the public and the

22        defendant in a trial within the original date prescribed by the Speedy Trial Act.

23               i)      For the purpose of computing time under the Speedy Trial Act, 18

24        U.S.C. § 3161, et seq., within which trial must commence, the time period of

25        January 22, 2019, to March 26, 2019, inclusive, is deemed excludable pursuant to

26        18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a

27        continuance granted by the Court at defendant’s request on the basis of the Court’s

28        finding that the ends of justice served by taking such action outweigh the best

     STIPULATION REGARDING EXCLUDABLE TIME        2
     PERIODS UNDER SPEEDY TRIAL ACT
1         interest of the public and the defendant in a speedy trial.

2         4.     Nothing in this stipulation and order shall preclude a finding that other

3 provisions of the Speedy Trial Act dictate that additional time periods are excludable from
4 the period within which a trial must commence.

5         IT IS SO STIPULATED.

6

7
     Dated: January 18, 2019                         MCGREGOR W. SCOTT
8                                                    United States Attorney
9
                                                     /s/ JUSTIN L. LEE
10                                                   JUSTIN L. LEE
                                                     Assistant United States Attorney
11

12
     Dated: January 18, 2019                         /s/ JENNIFER GRANGER
13                                                   JENNIFER GRANGER
14                                                   Counsel for Defendant
                                                     JOSE GREGORIO LUNA
15                                                   (as authorized on January 17,
                                                     2019)
16

17

18
19                                    FINDINGS AND ORDER
20        IT IS SO FOUND AND ORDERED this 18th day of January, 2019.
21
                                               /s/ John A. Mendez
22
                                               THE HONORABLE JOHN A. MENDEZ
23                                             UNITED STATES DISTRICT COURT JUDGE

24
25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME       3
     PERIODS UNDER SPEEDY TRIAL ACT
